DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional Application No. 61/522,942, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With respect to claim 24: the provisional Application contains support for diagnosis in general, as set forth in instant claim 23 (see provisional claim 9), and an orthopedic-specific database of models (see provisional paragraphs [0032] and [0033] which, it is noted contains incorporations by reference to unpublished US and PCT applications). Provisional paragraph [0034] references “bony trauma diagnosis” which includes “fracture and dislocation.” While these paragraphs do not specify that “bony trauma diagnosis” is performed using a neural network, the term “diagnosis” provides at least a link with the neural network diagnosis provided in provisional claim 9. Therefore, it can reasonably be concluded that there is support for “wherein the diagnosing includes an indication that the bodily tissue is at least one of normal...and fractured,” where “normal” is considered to be implicitly disclosed as a finding of not fractured. However, there is no support in the provisional application for “wherein the diagnosing includes an indication that the bodily tissue is at least one of...torn, degenerative.” A description of diagnosing including an indication that a bodily tissue is degenerative first appears in PCT Application US2012/050590. A description of the diagnosing including an indication that a bodily tissue is torn appears for the first time in the instant Application. Therefore, this claim is accorded the filing date of 12/12/2019.
With respect to claim 26: the provisional Application contains support for displaying “3-D bones overlaid with the 2-D image slices as a scan is performed” (see provisional paragraph [0032]). PCT Application US2012/050590 discloses “...RF signal profiles, anatomical models, bone models, bone contours, and so forth may be displayed on the monitor 26 during and after the model reconstruction” ([0070]) and “...to display a patient-specific 3-D bone model for aiding in pre-operative planning, mapping out injection points, planning a physical therapy regiment, or other diagnostic and/or treatment-based procedures that involves a portion of the musculoskeletal system” ([0130]). Application 14/178,726 discloses “...RF signal profiles, anatomical models, bone models, bone contours, and so forth may be displayed on the monitor 26 during and after the model reconstruction” (paragraph [0070] of the application as published) and “...to display a patient-specific 3-D bone model for aiding in pre-operative planning, mapping out injection points, planning a physical therapy regiment, or other diagnostic and/or treatment-based procedures that involves a portion of the musculoskeletal system” (paragraph [0130] of the application as published). However, none of these disclosures have the same scope as “displaying the 3D tissue model derived from the ultrasound scan of the bodily tissue and the at least one 3D tissue model having common tissue with the bodily tissue on a graphical display,” which requires both the patient-specific 3D model derived from the ultrasound scan and the 3D tissue model (the database models, e.g. the orthopedic datasets) at the same time. This subject matter appears for the first time in the instant Application. Therefore, this claim is accorded the filing date of 12/12/2019.
With respect to claim 29: while the provisional Application describes that the disclosed ultrasound cover operates in (1) bone trauma mode, (2) pneumothorax mode, and (3) intra-peritoneal bleeding or hemothorax mode (see provisional paragraph [0016]), this only provides for the acquisition of images/data from the various corresponding body areas with the transducers located in the cover. The provisional Application likewise provides for imaging in an internal hemorrhage/hemothorax mode (“allows visualization blood blunt or perforating trauma where injury is hidden, as well as mutilating trauma where excessive external tissue damage and bleeding can may obscure additional internal trauma” – [0036]) and a pneumothorax mode ([0037]), but there is absolutely no description of “wherein: the 3D tissue model derived from the ultrasound scan of the bodily tissue includes stagnant blood in cases of internal hemorrhage; the stagnant blood is the result of at least one of blunt trauma and perforating trauma; and, diagnosing the condition includes identifying whether the stagnant blood is the result of at least one of blunt trauma and perforating trauma” as is required by the instant claims. PCT Application US2012/050590 ([0137]-[0138]) and US Application 14/178,726 ([0137]-[0138] of the publication) likewise discloses only imaging/visualizing these conditions and provides no description of a 3D tissue model including stagnant blood and diagnosing blunt trauma or perforating trauma. This subject matter appears for the first time in the instant Application. Therefore, this claim is accorded the filing date of 12/12/2019.
Regarding claim 30 and dependent claims 31-34: While the provisional Application does describe processing raw ultrasound data to use in a diagnosis (see provisional claim 9), there is no description of “...using a neural network to process raw ultrasound data generated during an ultrasound scan of the bodily tissue to at least one of classify a new case concerning the bodily tissue and categorize an injury to the bodily issue; and, diagnosing a condition of the bodily tissue responsive to at least one of classifying the new case and categorizing the injury” as required by the instant claims. This subject matter appears for the first time in PCT Application US2012/050590. Therefore, these claims are accorded a filing date of 08/13/2012.
Examiner respectfully notes that essential matter may only be incorporated by reference by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference (CFR 1.57(d); MPEP 608.01(p)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display of the 3D tissue model derived from the ultrasound scan of the bodily tissue and the at least one 3D tissue model having common tissue with the bodily tissue on a graphical display. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code located at paragraph [00073], line 16. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 recites the limitations “wherein: the 3D tissue model derived from the ultrasound scan of the bodily tissue includes stagnant blood in cases of internal hemorrhage; the stagnant blood is the result of at least one of blunt trauma and perforating trauma; and, diagnosing the condition includes identifying whether the stagnant blood is the result of at least one of blunt trauma and perforating trauma,” where claim 21, the parent of claim 29, recites: “comparing, using a computer, a 3D tissue model derived from an ultrasound scan of the bodily tissue with at least one 3D tissue model having common tissue with the bodily tissue; and, diagnosing a condition of the bodily tissue responsive to comparing the 3D tissue models.” 
There is no description of how this is to be accomplished in the original disclosure. There is no disclosure of how a 3D tissue model can be derived from ultrasound data to represent an amorphous pocket of stagnant blood resulting from trauma. While the disclosure contains a detailed description of how a 3D model of a bone or cartilage can be derived, which (1) is defined on solid tissue with boundaries easily identifiable with respect to surrounding soft tissue (see e.g. [0081]-[0083]) and (2) requires a priori knowledge of the expected structure (see e.g. [0074], [0084]-[0086]), there is absolutely no description of how such a model is to be constructed for stagnant blood. It is noted that there does not seem to be any reasonable expectation that accumulated blood in the abdomen or chest of a patient as a result of (potentially unknown) trauma would conform to a predictable set of shapes that could be used as described with respect to bone modeling. In addition to the lack of description regarding how a 3D tissue model might be derived from the ultrasound data, there is no description of how such a model would be used to provide a diagnosis including identifying whether the stagnant blood is the result of at least one of blunt trauma and perforating trauma as required by the instant claims. 
While an orthopedic-specific data set (23) is provided to form a basis of a comparison resulting in diagnosis, there is no disclosure of any dataset representing “stagnant blood” that is the result of at least one of blunt trauma and perforating trauma. As is required by claim 21, the 3D tissue model must be compared against  “at least one 3D model having common tissue,” where the diagnosis is “responsive to” the comparison. Paragraph [0132] contains a statement that “[t]he information provided also allows the visualization of air where it should not exist, such as in portions of the abdomen, and also fluid in the chest,” however there is no indication as to what “the information provided” refers to, nor any indication that this “information” could be used in a diagnosis as required by claim 21 – it merely “allows visualization” of air/fluid where it should not exist. Therefore, this subject matter is not considered to be disclosed in such a way as to reasonably convey to one having skill in the art that the inventor had possession of the claimed invention at the time of filing. 
Applicant is respectfully reminded that the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. With respect to computer implemented functions, this means that the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “displaying the 3D tissue model derived from the ultrasound scan of the bodily tissue and the at least one 3D tissue model having common tissue with the bodily tissue on a graphical display.” However, there is no indication that the “3D tissue model having common tissue” is a rendered 3D model visually depicting tissue. Claim 21 requires a comparison between the 3D tissue model derived from ultrasound and the at least one 3D tissue model having common tissue, where the comparison results in a diagnosis. The only disclosed comparison resulting in a diagnosis is between the 3D model derived from the ultrasound scan and “anatomical datasets (e.g., the orthopedic-specific data set 23) or models” which is performed by neural network (302) trained on the feature vectors of the “models” such as the orthopedic-specific data set (see [0132]-[0133]). It is entirely unclear how such a model, i.e. a neural network or numerical model, would be displayed. Paragraph [0100] of the instant specification describes a “model bone 200,” however there is no indication that this model bone is one that is used for comparison and diagnosis. Rather, it appears to be an atlas model which is used in constructing the 3D tissue model derived from ultrasound (see e.g. [0102]). Therefore, the metes and bounds of the claim cannot reasonably be ascertained. For the purposes of further examination, this claim will be interpreted to include any manner of displaying a bone model and/or data used in a comparison. 
Claim 29 recites the limitations “wherein: the 3D tissue model derived from the ultrasound scan of the bodily tissue includes stagnant blood in cases of internal hemorrhage; the stagnant blood is the result of at least one of blunt trauma and perforating trauma; and, diagnosing the condition includes identifying whether the stagnant blood is the result of at least one of blunt trauma and perforating trauma.” However, based on the lack of disclosure described above with respect to 35 U.S.C. §112(a), there is no way to reasonably ascertain what steps must be performed to accomplish the claimed function. Therefore, the metes and bounds of the claim cannot be determined. For the purposes of further examination, this claim will be interpreted to include any comparison which identifies/diagnosis internal hemorrhage due to trauma.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mahfouz et al. (US PG Pub. No. US 2010/0198067 A1, Aug. 5, 2010) (hereinafter “Mahfouz”).
Regarding claim 21: Mahfouz discloses a method of diagnosing a condition of bodily tissue using a computer, the method comprising: comparing, using a computer, a 3D tissue model derived from an ultrasound scan of the bodily tissue with at least one 3D tissue model having common tissue with the bodily tissue ([0007]); and, diagnosing a condition of the bodily tissue responsive to comparing the 3D tissue models ([0008]).
Regarding claim 22: Mahfouz discloses the method of claim 21, wherein comparing the 3D tissue models includes comparing the 3D tissue model derived from the ultrasound scan of the bodily tissue with a plurality of 3D tissue models each having common tissue with the bodily tissue ([0041]-[0045], [0047]-[0049] - 3D tissue models derived from ultrasound are used for kinematic feature extraction and the extracted kinematic features are compared to disease model features using a neural network, where a model representing 3D movement of tissue [joint] is a "3D tissue model"  - [0063]-[0066]).
Regarding claim 23: Mahfouz discloses the method of claim 22, wherein: the at least one 3D tissue model comprises a plurality of 3D tissue models each having common tissue with the bodily tissue ([0067] – training data comprising 3D tissue [joint] motion models); the comparing, using the computer, includes using a neural network to compare the 3D tissue model derived from the ultrasound scan of the bodily tissue with the plurality of 3D tissue models each having common tissue with the bodily tissue ([0041]-[0045], [0047]-[0049] - 3D tissue models derived from ultrasound are used for kinematic feature extraction and the extracted kinematic features are compared to disease model features using a neural network, where a model representing 3D movement of tissue [joint] is a "3D tissue model"  - [0063]-[0066]); the diagnosing the condition of the bodily tissue includes outputting a diagnosis by the neural network responsive to the comparing ([0068]).
Regarding claim 24: Mahfouz discloses the method of claim 23, wherein the diagnosing includes an indication that the bodily tissue is at least one of normal, torn, degenerative, and fractured ([0066]-[0068] - ACL deficiency, osteoarthritic conditions, soft tissue damage, normal; figures 23 and 25 - normal, ACLD, degenerative, meniscus). 
Regarding claim 25: Mahfouz discloses the method of claim 23, wherein the plurality of 3D tissue models of the neural network include a training data set comprising a plurality of 3d tissue models each having a known diagnosis ([0067] – models representing 3D motion of tissue are “3d tissue models”). 
Regarding claim 26, as best understood based on limitations which are indefinite: Mahfouz discloses the method of claim 21, further comprising displaying the 3D tissue model derived from the ultrasound scan of the bodily tissue and the at least one 3D tissue model having common tissue with the bodily tissue on a graphical display ([0005], [0007], claim 2, figure 5).
Regarding claim 27: Mahfouz discloses the method of claim 21, wherein: the 3D tissue model derived from the ultrasound scan of the bodily tissue includes both bone and cartilage; and the at least one 3D tissue model having common tissue with the bodily tissue includes both bone and cartilage ([0006], [0066]-[0068] - osteoarthritic conditions, figures 23 and 25 - degenerative, meniscus).
Regarding claim 28: Mahfouz discloses the method of claim 21, wherein: the at least one 3D tissue model having common tissue with the bodily tissue comprises a 3D baseline tissue model ([0067] - normal is "baseline"); the comparing includes identifying portions of the 3D tissue model derived from the ultrasound scan of the bodily tissue that exceed a predetermined statistical variance limit with respect to the 3D baseline tissue model ([0064]-[0067] – a deviation from the baseline “normal” condition exceeding a limit would correspond to one of the disease/abnormal states).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahfouz et al. (US PG Pub. No. US 2010/0198067 A1, Aug. 5, 2010) (hereinafter “Mahfouz”) in view of Stergiopoulos et al. (US PG Pub. No. US 2021/02516010 A1, Aug. 19, 2021) (hereinafter “Stergiopoulos”) – it is noted that Stergiopoulos is available as prior art for claim 29 based on the lack of support in any of the parent applications.
Regarding claim 29: Mahfouz teaches the method of claim 21 but is silent on wherein: the 3D tissue model derived from the ultrasound scan of the bodily tissue includes stagnant blood in cases of internal hemorrhage; the stagnant blood is the result of at least one of blunt trauma and perforating trauma; and, diagnosing the condition includes identifying whether the stagnant blood is the result of at least one of blunt trauma and perforating trauma.
Stergiopoulos, in the same field of endeavor, teaches a method (figure 9) comprising a 3D tissue model derived from an ultrasound scan of the bodily tissue including stagnant blood in cases of internal hemorrhage ([0115], [0134], [0140]); the stagnant blood is the result of at least one of blunt trauma and perforating trauma ([0134], [0140]); and, diagnosing the condition includes identifying whether the stagnant blood is the result of at least one of blunt trauma and perforating trauma ([0140]). Stergiopoulos further teaches that the availability of a portable real-time 3D ultrasound imaging system with semi-automated or fully automated diagnostic capabilities for detecting non-visible internal abdominal bleeding, pneumothorax, hematothorax and for facilitating image guided operations is considered by the medical practitioners of civilian and military health services counterparts to be beneficial in supporting triage related medical decisions ([0006]). 
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Mahfouz to include trauma diagnosis as taught by Stergiopoulos in order to provide expanded diagnostic options including beneficial triage support in view of the further teachings of Stergiopoulos.
Claims 30-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahfouz et al. (US PG Pub. No. US 2010/0198067 A1, Aug. 5, 2010) (hereinafter “Mahfouz”) in view of Tadross, Rimon, and Mohamed Mahfouz. "A Novel Imaging System for Patient-Specific 3D Knee Model Reconstruction Using Ultrasound.” 57th Annual Meeting of the Orthopaedic Research Society, Long Beach, CA, Jan. 13-16, 2011 (hereinafter “Tadross”).
Regarding claim 30: Mahfouz teaches a method of diagnosing a condition of bodily tissue using a computer, the method comprising: using a neural network to processing ultrasound data generated during an ultrasound scan of the bodily tissue to at least one of classify a new case concerning the bodily tissue and categorize an injury to the bodily issue ([0041]-[0045], [0047]-[0049] - 3D tissue models derived from ultrasound are used for kinematic feature extraction and the extracted kinematic features are compared to disease model features using a neural network to at least one of classify a new case concerning the bodily tissue and categorize an injury to the bodily issue - [0063]-[0067]); and, diagnosing a condition of the bodily tissue responsive to at least one of classifying the new case and categorizing the injury ([0066]-[0068] - ACL deficiency, osteoarthritic conditions, soft tissue damage, normal; figures 23 and 25 - normal, ACLD, degenerative, meniscus). While Mahfouz discloses that “data from the tracked pulse echo A-mode ultrasound probe” is used ([0044]), Mahfouz does not specify whether the data is raw or pre-processed ultrasound data. 
Tadross, in the same field of endeavor, teaches generating a point cloud model of a bone directly from raw ultrasound data, which bypasses the image reconstruction process (see whole document).
It would have been prima facie obvious for one having ordinary skill in the art at the time of invention to modify the method of Mahfouz by generating the tissue (bone) models directly from the raw ultrasound data as taught by Tadross in order to increase efficiency and lower computational cost by bypassing image reconstruction.
Regarding claim 31: Mahfouz and Tadross teach the method of claim 30, wherein classifying the new case includes classifying the new case as at least one of a trauma condition, a soft tissue damage condition, and a bone fracture condition (Mahfouz - [0066]-[0068] - ACL deficiency, osteoarthritic conditions, soft tissue damage, normal; figures 23 and 25 - normal, ACLD, degenerative, meniscus). 
Regarding claim 32: Mahfouz and Tadross teach the method of claim 31, wherein the neural network is trained with a training set of vectors, where each of the vectors include 3D ultrasound data ([0041]-[0045], [0047]-[0049] - 3D tissue models derived from ultrasound are used for kinematic feature extraction and the extracted kinematic features are compared to disease model features using a neural network, where a model representing 3D joint movement is a "3D tissue model"  - [0063]-[0067]).
Regarding claim 33: Mahfouz and Tadross teach the method of claim 30, wherein the neural network is trained to differentiate between normal tissue anatomy and abnormal tissue anatomy (Mahfouz - [0066]-[0068] - ACL deficiency, osteoarthritic conditions, soft tissue damage, normal; figures 23 and 25 - normal, ACLD, degenerative, meniscus - each of these conditions, injury/disease and normal, is anatomical - i.e. the meniscus is an anatomical tissue, where an undamaged meniscus is "normal tissue anatomy" and a damaged meniscus is "abnormal tissue anatomy"). 
Regarding claim 34: Mahfouz and Tadross teach the method of claim 30, wherein the neural network is trained with a training set of vectors, where each of the vectors include 3D ultrasound data ([0041]-[0045], [0047]-[0049] - 3D tissue models derived from ultrasound are used for kinematic feature extraction and the extracted kinematic features are compared to disease model features using a neural network, where a model representing 3D joint movement is a "3D tissue model"  - [0063]-[0067]).
Response to Arguments
Applicant’s arguments with respect to the objection to the drawings, filed 03/30/2022, have been fully considered but are not persuasive.
Applicant argues (Remarks, pg. 1) that claims 27 and 28 depict schematic diagrams of a diagnostic system that compares a 3D model generated from ultrasound data to a database of anatomical (3D) models using a neural network, and a diagrammatic representation of a neural network classifier that uses inputs such as a 3D model generated from ultrasound data and a database of 3D models. Applicant further argues that the paragraph of the specification in which the description of these drawings is found also discusses displaying “a visual output and diagnosis via a visual display,” which amounts to the schematic diagram of figure 27 depicting displaying the models on the display.
Examiner respectfully disagrees. CFR 1.83(a) requires that drawings must show every feature of the invention specified in the claims, not that a description of the feature be located in a paragraph adjacent to the description of a drawing which includes steps related to (but not including) the feature in question. The objection is maintained.
Applicant’s arguments with respect to the objection to the specification, filed 03/30/2022, have been fully considered and are not persuasive.
Applicant disagrees that there is an embedded hyperlink or browser-executable code in the specification and requests withdrawal of the objection.
Examiner respectfully disagrees and notes the location of the embedded hyperlink (paragraph [00073], line 16) has been provided above. The objection is maintained.
Applicant’s arguments with respect to the rejection of claim 28 under 35 U.S.C. §112(a) and the associated rejection under 35 U.S.C. §112(b), filed 03/30/2022, have been fully considered and are persuasive based on Applicant’s identification on the record that the “diagnostic algorithm” and the program code comprising the neural network are the same element. The rejections are withdrawn. 
Applicant’s arguments with respect to the rejection of claim 29 under 35 U.S.C. §112(a), filed 03/30/2022, have been fully considered but are not persuasive. 
Applicant argues that paragraph [00058] discloses that the sensors may include sensors for detection of air and blood and asserts that those skilled in the art are familiar with using low frequency sensor transducers for detection of air and blood within a body subjected to an ultrasound scan.
Examiner agrees. The ability to acquire ultrasound data of blood and air is not in dispute.
Applicant further argues that the Office has incorrectly concluded that the shape feature information disclosed with respect to the bone model described in paragraphs [00074] and [00084]-[00086] is necessary for the feature’s shape to be detected. Applicant argues that, instead, the a priori knowledge referenced in these paragraphs concerns estimation of parameters such as attenuation coefficient and acoustic impedance, as well as echo distinguishing characteristics – not shape specific aspects – in order to discern boundaries between adjacent tissue. 
Examiner respectfully disagrees with Applicant’s characterization of the rejection. Examiner stated in the rejection that the only disclosure of constructing a 3D tissue model which (1) is defined on solid tissue with boundaries easily identifiable with respect to surrounding soft tissue (see e.g. [0081]-[0083]) and (2) requires a priori knowledge of the expected structure (see e.g. [0074], [0084]-[0086]), where there is absolutely no description of how such a model is to be constructed for stagnant blood. The reference to shape is with respect to the disclosed comparison between the patient’s bone model and the “database of anatomical datasets” or “orthopedic-specific data set 23” which is described in paragraph [000132] of the original specification ([0151] of the PG Pub). While it can be reasonably concluded that a patient’s bone would roughly correspond to another bone in an orthopedic data set (see e.g. [0155] of the PG pub – “The whole-bone a priori database is used to find the most likely shape of the vertebrae despite portions occluded from the ultrasound field of view.”), there is no description as to how this could be applied to an amorphous structure such as stagnant blood. 
Applicant further argues that, “as Applicant explains, ultrasound data is used to generate a point cloud representative of dimensions of the soft tissue in question.” Applicant provides no citation to support this assertion but instead cites paragraph [000157] (interpreted to correspond to [0157] of the PG pub as the paragraph numbers of the original disclosure differ from the PG pub), which discloses that air can be differentiated from bone, soft tissue, or fluid using crisp boundaries in the pleural space, and concludes that this is a disclosure of how a 3D tissue model derived from an ultrasound scan can include stagnant blood and fluid pockets, as well as how these features are differentiated from soft tissue.
Examiner respectfully disagrees. The original disclosure appears only to contain references to generating a point cloud for a bone, where soft tissue is excluded (see e.g. [0095] of the PG pub which describes generating a point cloud for bone contours). There does not appear to be any disclosure of generating a point cloud for “soft tissue in question,” nor for a region of stagnant blood. There is no evidence that the features required for generating the bone model, such as clear boundaries between soft tissue and bone, would be present for a region of stagnant blood such that a process for generating a bone model could be directly applied to generating a model for the region of stagnant blood. The paragraph cited by Applicant discloses only that air may have a clear boundary between bone, soft tissue or fluid (although, Examiner notes, air is a fluid) and does not indicate anything with respect to generating a 3D model of stagnant blood. 
Applicant further argues that “the Office questions how a model (incorporating stagnant blood) could be used to provide a diagnosis.” Applicant asserts that paragraph [000156] (interpreted to be [0156] of the PG pub) teaches that in certain cases, the location of the fluid collection is easily correlated to associated organ and vascular injury, and concludes that one skilled in the art would understand this diagnostic feature in view of the teachings of paragraph [000156].
Examiner respectfully disagrees. Claim 21, from which claim 29 depends, specifically requires “comparing, using a computer, a 3D tissue model derived from an ultrasound scan of the bodily tissue with at least one 3D tissue model having common tissue with the bodily tissue; and, diagnosing a condition of the bodily tissue responsive to comparing the 3D tissue models.” There is no disclosure of “at least one 3D tissue model having common tissue with the bodily tissue” with respect to a pool of stagnant blood. It is also unclear how merely identifying the location of such stagnant blood amounts to “comparing, using a computer, a 3D tissue model derived from an ultrasound scan of the bodily tissue with at least one 3D tissue model having common tissue with the bodily tissue; and, diagnosing a condition of the bodily tissue responsive to comparing the 3D tissue models.” The rejection is maintained.
	Applicant’s arguments with respect to the rejection of claim 26 under 35 U.S.C. §112(b), filed 03/30/2022, have been fully considered but are not persuasive. 
	Applicant argues that the rejection of claim 26 “is a fiction” and that the at least one 3D tissue model “is just that – a virtual, visual 3D tissue model.”
	Examiner respectfully disagrees. The orthopedic-specific dataset 23, which appears to correspond to the “at least one 3D model having common tissue,” is disclosed as “data relating to a plurality of patient bones (e.g., over one hundred) that statistically models the morphology of each bone.” There is no indication that this is necessarily a “visual” 3D tissue model. The data of orthopedic-specific dataset 23 could just as easily be a set of numerical models characterizing the contours of the plurality of patient bones purely in terms of equations or numerical values (e.g. feature vectors). There is no disclosure indicating that the “at least one 3D model having common tissue” is only a “virtual, visual 3D tissue model.” In fact, the disclosure of using the “at least one 3D model having common tissue” as input to a neural network leads one to believe that it is, in fact, a numerical model and not a “virtual, visual” model as numerical values (feature vectors) are necessary as inputs to the NN (see figure 27 and [0151] of the PG pub). Given this, it is unclear how such a model is to be displayed. The rejection is maintained.
	Applicant’s arguments with respect to the rejection of claim 29 under 35 U.S.C. §112(b), filed 03/30/2022, have been fully considered but are not persuasive.
	Applicant argues that the scope of claim 29 requires only 1) a 3D model derived from an ultrasound scan of the bodily tissue, 2) the 3D tissue model needs to include stagnant blood resulting from blunt trauma and/or perforating trauma, and 3) that one must diagnose a condition using the 3D tissue model with stagnant blood, where the diagnosis takes into account the fact that stagnant blood is the result of blunt trauma and/or perforating trauma.
	Examiner respectfully disagrees. It is noted that the claim does not merely require diagnosing a condition using the 3D model including stagnant blood. The claim requires comparing the 3D tissue model derived from an ultrasound scan to at least one 3D tissue model having common tissue (with the tissue of the 3D tissue model), and diagnosing the condition responsive to comparing the models. As fully discussed above, there is no disclosure of “at least one 3D tissue model having common tissue.” The only disclosed “at least one 3D tissue model having common tissue” appears to be orthopedic-specific dataset 23 which is disclosed as “data relating to a plurality of patient bones (e.g., over one hundred) that statistically models the morphology of each bone.” It is entirely unclear how an equivalent model or set of models would be obtained for a region of stagnant blood, or what the characteristics of such a model would be. It is further unclear how one “takes into account the fact that stagnant blood is the result of blunt trauma and/or perforating trauma.” Because it is not possible to reasonably ascertain how all of the steps of the claimed method must be performed, the metes and bounds of the claim cannot be clearly determined. The rejection is maintained.
The double patenting (duplicate claim) objection to claim 34 is withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to prior art rejections of claims 21-28, filed 03/30/2022, have been fully considered but are not persuasive.
Applicant argues that neither the kinematic data nor the vibration data comprises a 3D tissue model and, therefore, Mahfouz fails to teach the limitations of claim 21.
Examiner respectfully disagrees. Mafouz teaches in [0007] that “[t]o evaluate knee kinematics, patient-specific 3D models of the distal femur, proximal tibia, and the patella are constructed using pulse echo A-mode ultrasound based 3D model reconstruction technology. In addition, patient-specific kinematic data is obtained for the motions of the femur, tibia, and patella using pulse A-mode ultrasound.”  Where the kinematic tracking using the 3D reconstructed model and the kinematic data (obtained by ultrasound) are defined as “tracking kinematics of the knee joint using the patient-specific 3D model of the knee joint from the PEAUMR module” in paragraph [0041] and where the kinematic data is 3D (“femoral position with respect to the tibia which is defined by three Euler angles and three translation components”) as defined in paragraph [0064]. A model of 3D motion of tissue obtained from an ultrasound scan (or series of scans) is a 3D tissue model “derived from an ultrasound scan” in the absence of any more specific limitations. The claims do not specify the nature of the models. Applicant’s arguments ignore the context and definition of the terms used in the cited paragraphs. 
Applicant argues that Mahfouz does not disclose diagnosing a condition of the bodily tissue responsive to comparing 3D tissue models, but instead uses a neural network to diagnose a patient condition using “sets of vectors” that represent kinematic and vibration data for the comparison and diagnosis.
Examiner respectfully disagrees. First, examiner notes that the instant application uses a neural network and “sets of vectors” for performing the claimed comparison (see at least [0115], [0153] of the PG pub). As previously noted, a model of 3D motion of tissue obtained from an ultrasound scan (or series of scans) is a 3D tissue model “derived from an ultrasound scan” in the absence of any more specific limitations. The claims do not specify the nature of the models. The rejections are maintained.
Applicant’s arguments with respect to prior art rejection of claim 29, filed 03/30/2022, has been fully considered but is not persuasive.
Applicant argues that the cited reference to Stergiopoulos is not prior art to the instant application based on the claimed priority dates of the instant application. 
Examiner respectfully disagrees and directs Applicant’s attention to the full analysis of which claims in the instant application are not entitled to the priority date(s). This includes claim 29. Applicant has entirely failed to acknowledge or address these issues. 
Since Applicant provides no arguments on the merits of the rejection of claim 29, except as pertains to the rejection of claim 21 (addressed above), the arguments are considered to have been addressed. The rejection is maintained.
Applicant’s arguments, with respect to prior art rejections of claims 30-34, filed 03/30/2022, have been fully considered and are not persuasive.
Applicant argues that Mahfouz fails to teach using a neural network to process ultrasound data generated during an ultrasound scan of the bodily tissue to at least one of classify a new case concerning the bodily tissue and categorize an injury to the bodily tissue because Mahfouz teaches acquisition of vibration data and kinematic feature vectors. Applicant further asserts that the kinematic and vibration data is not from an ultrasound scan. 
Examiner respectfully disagrees. Mahfouz teaches that the kinematic data is ultrasound data in at least [0007] – “patient-specific kinematic data is obtained for the motions of the femur, tibia, and patella using pulse A-mode ultrasound” and [0047] – “the bone motion tracking brace includes pulse echo A-mode ultrasound transducers to transcutaneously localize points on the bones surface.” It is further noted that the instant application uses a neural network and “sets of vectors” for performing the claimed comparison (see at least [0115], [0153] of the PG pub). The rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793